'i,;.. . .)'
               Case: 4:19-cr-00371-AGF Doc. #: 2 Filed: 05/09/19 Page: 1 of 2 PageID #: 5

                                                                                                     lFHILE[})
                                       UNITED STATES DISTRICT COURT                             MAY~ 9 2019
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION                               r:Ay.s. DISTRICT COURT
                                                                                            ..,,.,TERNS DISTRICT oriV/o
                                                                                                     T. LOUIS
        UNITED STATES OF AMERICA,                             )
                                                              )
                                Plaintiff,                    )
                                                              )
        VS.                                                   )      fLO~~~~~~~~~~~
                                                              )
        KARBIN CARLTON WINFIELD,                              )          4:19CR00371 AGF/NCC
                                                              )
                                Defendant.                    )

                                                  INDICTMENT

                                                   COUNT ONE

               The Grand Jury charges that:

               On or about April 2, 2019, in the City of St. Louis, Missouri, within the Eastern District of

        Missouri,

                                        KARBIN CARLTON WINFIELD,

        the Defendant herein, did knowingly obstruct, delay, and affect commerce and the movement of

        any article or commodity in commerce or attempt to do so by robbery ofMoto Mart, a

        commercial establishment engaged in interstate or foreign commerce and in the business of

        buying and selling articles and commodities that have previously been transported in interstate or

        foreign commerce.

               In violation of Title 18, United States Code, Section 195l(a), and punishable under Title

        18, United States Code, Section 195l(a).

                                                   COUNT TWO

               The Grand Jury further charges that:

               On or about April 2, 2019, in the City of St. Louis, Missouri, within the Eastern District of

        Missouri,
     Case: 4:19-cr-00371-AGF Doc. #: 2 Filed: 05/09/19 Page: 2 of 2 PageID #: 6




                              KARBIN CARL TON WINFIELD,

the Defendant herein, did knowingly possess a firearm in furtherance of a crime of violence

which may be prosecuted in a court of the United States; to wit: obstructing, delaying, or

affecting commerce by robbery, as charged in Count One herein.

     In violation of Title 18, United States Code, Section 924(c)(l)(A) and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(i).


                                                            A TRUE BILL



                                                            FOREPERSON


JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
